Sherwood, J.
In each of these cases the plaintiff brings suit in ejectment to recover her dower in certain lands in the *625city of Jackson, and being a part of the estate of her late husband, John S. Hurd, deceased.
The cases were tried in the Jackson circuit, before the court without a jury, and the facts and findings are the same as those in the case of The Plaintiff v. John H. Bender, L. C. Hurd, and Franklin L. Smith, ante, 608, except that the parcels of land are different, and the mortgage incumbrance in each case was wholly paid off before suit brought. The decision in that case necessarily rules these, and the judgment in each case will-therefore be reversed, with costs, and a new trial granted.
The other Justices concurred.